Citation Nr: 1200848	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right knee arthritis, to include as due to a service-connected low back disorder.

2.  Entitlement to service connection for left knee arthritis, to include as due to a service-connected low back disorder.

3.  Entitlement to service connection for right foot arthritis.

4.  Entitlement to service connection for left foot arthritis.

5.  Entitlement to service connection for residuals of gall bladder removal.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for residuals of broken capillaries in the eyes.

9.  Entitlement to service connection for pes planus.

10.  Entitlement to service connection for a psychiatric disorder, to include as due to a service-connected low back disorder.

11.  Entitlement to service connection for headaches.

12.  Entitlement to an initial evaluation in excess of 20 percent for chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The issues of entitlement to an initial evaluation in excess of 20 percent for a service-connected chronic low back strain, entitlement to service connection for right knee arthritis, entitlement to service connection for right foot arthritis, entitlement to service connection for left foot arthritis, entitlement to service connection for tinnitus, entitlement to service connection for a psychiatric disorder, entitlement to service connection for pes planus, and entitlement to service connection for headaches are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of residuals of a gall bladder removal is not shown by the evidence of record.

2.  A current diagnosis of hypertension is not shown by the evidence of record.

3.  A current diagnosis of residuals of broken capillaries in the eyes is not shown by the evidence of record.

4.  The probative evidence of record shows that the Veteran's left knee disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  Residuals of a gall bladder removal were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by active military service, and may not be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Residuals of broken capillaries in the eyes were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A left knee disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for residuals of a gall bladder removal, hypertension, and residuals of broken capillaries in the eyes, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the readjudication of the Veteran's claims in November 2009, letters dated in March 2006, September 2006, March 2007, and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private treatment records have been obtained.  During her April 2011 hearing before the Board, the Veteran testified that she just began seeing VA for treatment, but did not report having any treatment for her residuals of a gall bladder removal, hypertension, or residuals of broken capillaries in the eyes at a VA medical facility.  Thus, she did not identify any VA treatment records pertinent to her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although no examination was provided regarding the Veteran's claims, none is required.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of a diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be discussed further below, the evidence of record does not show that the Veteran has competent evidence of a diagnosed disability or symptoms of a disability with regard to her claims for entitlement to service connection for residuals of a gall bladder removal, hypertension, or residuals of broken capillaries in the eyes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claim for entitlement to service connection for a left knee disorder, the Board is not precluded from adjudicating that issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a left knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

I.  Gall Bladder, Hypertension, Broken Capillaries in Eyes

The Veteran contends that she is entitled to service connection for residuals of a gall bladder removal, hypertension, and residuals of broken capillaries in the eyes.  During her April 2011 hearing before the Board, she testified that she had her gall bladder removed in 2000 and that she did not have any symptoms before that time.  She indicated that she believed that her gall bladder disorder was a culmination of things which began during active duty service.  She also reported that she had elevated blood pressure readings during service but denied taking any medication.  The Veteran also stated that she broke numerous capillaries in her eyes during childbirth while in active duty service.  She reported that no one ever told her that the bursted capillaries from her pregnancy caused any residual visual defects.  

The Veteran's service treatment records are negative for any complaints or diagnoses of gall bladder disorder, hypertension, or broken capillaries in the eyes.  An August 1988 examination reflects that the Veteran's blood pressure was 112/76.  In a report of medical history, completed at that time, she denied eye trouble and high or low blood pressure.

Without a disability, there can be no entitlement to compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  There is no medical evidence of diagnoses of residuals of a gall bladder removal, hypertension, or residuals or broken capillaries in the eyes.  Similarly, the Veteran has not identified any current symptoms related to those disorders.  Accordingly, in the absence of any disability or symptoms of a disability, service connection for residuals of a gall bladder removal, hypertension, and residuals of broken capillaries in the eyes is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Left Knee

The Veteran's service treatment records are negative for any complaints of or treatment for a left knee disorder.  An August 1988 examination reflects that the Veteran's lower extremities were normal, but noted a 5-centimeter linear vertical scar on the lateral aspect of the left knee.  In a report of medical history, completed at that time, the Veteran denied a history of swollen or painful joints.  A physician reported a superficial laceration to the left knee, which was sutured.  Full recovery was noted.

In October 2007, the Veteran underwent a VA joints examination.  The Veteran reported a history of left knee pain which she described as achiness and stiffness.  She noted that she avoided going to doctors.  She reported locking in her left knee, but reported that she did not use a cane or crutch.  She stated that her symptoms started in service during her pregnancy.  Physical examination of the left knee revealed range of motion from 0 to 125 degrees.  There was clicking and locking of the left knee.  The drawer sign and McMurray's sign were negative.  There was no loss of range of motion on repetitive use.  There was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  There was no instability of any of the joints noted.  The diagnoses included left knee "sprains/strains."  The VA examiner opined that it was "at least as likely as not" that the Veteran's left knee disorder was "related to the service, or [that it] started in the service."

A June 2008 magnetic resonance imaging scan (MRI) of the left knee revealed no evidence of a meniscal or ligamentous tear.  There was subchondral edema involving the lateral femoral condyle and patella with overlying cartilage abnormalities.  There was also some minimal subchondral marrow abnormality involving the lateral aspect of the medial femoral condyle.  A June 2008 private treatment record notes diagnoses of left knee severe patellofemoral arthrosis and bone marrow edema in the lateral tibial plateau and lateral femoral condyle.  An October 2008 MRI of the left knee showed prominent subchondral edema of the bone marrow involving much of the anterior and mid lateral femoral condyle without significant changes of the opposing lateral tibial plateau.  The subarticular aspect of the lateral patellar facet showed significant bone marrow edema and overlying chondrosis suggestive of significant patellofemoral osteoarthritis.  There was mild chondrosis of the weight-bearing femoral condyle with only mild subarticular bone marrow edema along the lateral aspect of the medial femoral condlye.  There was no evidence of meniscal, cruciate, or collateral ligament tear.  A multilobular cyst deep in the semimembranosus tendon.  

During her April 2011 hearing before the Board, the Veteran testified that her left knee frequently gave out and locked.  She reported that she had knee pain and knee fragments during service and that she believed that her knee pain was caused by her duties in service.  She stated that, after service discharge, her knee continued to bother her.

After a thorough review of the evidence of record, the Board concludes that service connection for a left knee disorder is warranted.  There is evidence of current diagnoses of a left knee disorder.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records are negative for any complaints or diagnoses of a left knee disorder during service, the Veteran testified that she began experiencing left knee pain during service.  The Board finds the Veteran's statements regarding the onset of her left knee disorder to be competent and credible.  Thus, there is evidence of inservice incurrence of a left knee disorder.

Moreover, the October 2007 VA examiner found that it was "at least as likely as not" that the Veteran's left knee disorder "is related to the service, or [that it] started in the service."  Although the October 2007 VA examiner did not provide a thorough explanation for the opinion that the Veteran's current left knee disorder is related to service, the VA examiner's opinion is based on factual information as provided by the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There is no other medical evidence of record addressing the etiology of the Veteran's current left knee disorder.  Thus, the only medical evidence of record links the Veteran's current left knee disorder to her active duty service.  Accordingly, with application of the benefit of the doubt doctrine, service connection for a left knee disorder is warranted.  Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for residuals of a gall bladder removal is denied.

Service connection for hypertension is denied.

Service connection for residuals of broken capillaries in the eyes is denied.

Service connection for a left knee disorder is granted.

(CONTINUED ON NEXT PAGE)

REMAND

I.  Right Knee Disorder, Right Foot Disorder, Left Foot Disorder, Psychiatric Disorder, Tinnitus, Headache Disorder, Pes Planus

Review of the Veteran's claims file reflects that she has not been afforded VA examinations which address the etiology of her right knee disorder, right foot disorder, left foot disorder, psychiatric disorder, tinnitus, headache disorder, or pes planus.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Although the evidence does not show diagnoses of a right knee disorder, right foot disorder, left foot disorder, psychiatric disorder, tinnitus, headache disorder, or pes planus, during her April 2011 hearing before the Board, the Veteran reported persistent and recurrent symptoms of those disabilities.  She stated that her right knee gave out and locked up, that she had recurrent headaches, that her feet were numb and swollen, that she had ringing in her ears, and that she had depression and anxiety.  In addition, although the Veteran's service treatment records do not note complaints of a right knee disorder, a right foot disorder, a left foot disorder, tinnitus, a psychiatric disorder, headaches, or pes planus, the Veteran provided competent and credible statements and testimony that she had symptoms of these disorders during service and that she believed that her service-connected low back disorder caused or contributed to her right knee disorder and psychiatric disorder.

Last, while there is no medical evidence of record proving a link between the Veteran's claimed disorders and her active duty service or her service-connected low back disorder, the Board finds that the Veteran's statements and testimony noting continued symptoms of right knee pain, right and left foot numbness and swelling, ringing in the ears, and headaches since service discharge meets the low threshold described in McLendon.  The Veteran's reported depression and anxiety since her back problems began similarly meet the low threshold in McLendon.  Thus, the RO should obtain a medical opinion addressing the etiology of the Veteran's right knee disorder, right foot disorder, left foot disorder, tinnitus, headaches, psychiatric disorder, and pes planus.  

II.  Low Back Disorder

During her April 2011 hearing before the Board, the Veteran reported that she just began treatment for her low back disorder at a VA Medical Center.  Accordingly, the RO should attempt to obtain all VA treatment records pertaining to the Veteran's low back disorder.

In addition, the RO should provide the Veteran with a new VA examination addressing the severity of her service-connected low back disorder.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

Although a VA examination was provided in October 2007 which addressed the severity of the Veteran's low back disorder, the clinical findings of that examination report are now over four years old.  In addition, the Veteran's testimony during her April 2011 hearing before the Board suggests that her symptoms have worsened since the October 2007 examination, as she reported radiculopathy caused by her low back disorder which was not noted in October 2007.  Accordingly, as the findings from the October 2007 VA examination may not reflect the current state of the Veteran's low back disorder, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected low back disorder.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her low back disorder.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment she may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all VA treatment records pertaining to the Veteran's low back disorder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded appropriate VA examinations to ascertain the etiology of her right knee disorder, right foot disorder, left foot disorder, tinnitus, headaches, psychiatric disorder, and pes planus.  The examiners must be provided with, and review, the entire claims file in conjunction with all examinations provided.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiners must state whether the Veteran currently has a right knee disorder, a right foot disorder, a left foot disorder, tinnitus, a headache disorder, a psychiatric disorder, and pes planus, and whether each is related to the Veteran's military service, or to any incident therein, to include the Veteran's service-connected low back disorder.  A complete rationale for all opinions must be provided.  If the examiners cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiners must provide the reasons why an opinion would require speculation.  The reports prepared must be typed.

3.  The RO must schedule the Veteran for a VA examination to determine the current severity of her service-connected low back disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include range of motion testing of the low back, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected low back disorder, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must provide an opinion on the impact of the service-connected low back disorder on the Veteran's ability to work, as well as any resultant limitation of function of the low back.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the low back, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected low back disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected low back disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected low back disorder.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


